Name: 83/258/EEC: Commission Decision of 16 May 1983 temporarily suspending the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-02

 Avis juridique important|31983D025883/258/EEC: Commission Decision of 16 May 1983 temporarily suspending the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 143 , 02/06/1983 P. 0043 - 0043*****COMMISSION DECISION of 16 May 1983 temporarly suspending the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (83/258/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 4c (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 82/893/EEC, and in particular Article 13a (2), thereof, Whereas Council Decision 82/838/EEC of 3 December 1982 (4) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever-free or swine-fever-free; Whereas outbreaks of classical swine fever have been recorded in some of the parts of the territory of the Federal Republic of Germany referred to in the Annexes to Decision 82/838/EEC; Whereas, therefore, the status of the affected parts of the territory of the Federal Republic of Germany with regard to classical swine fever should be temporarily suspended, HAS ADOPTED THIS DECISION: Article 1 The status of those parts of the territory of the Federal Republic of Germany constituted by the regions set out in the Annex to this Decision, as areas recognized to be officially swine-fever-free within the meaning of Article 4c (1) (c) of Directive 64/432/EEC, shall be suspended for a period of 15 days. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 352, 14. 12. 1982, p. 27. ANNEX Regions in the Federal Republic of Germany whose status as officially swine-fever-free is suspended Regierungsbezirk Rheinhessen-Pfalz and Koblenz.